Citation Nr: 1809906	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States Air Force from November 1965 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina issued in October 2010.  

The Board has recharacterized the appealed issue as service connection for an acquired psychiatric disorder, to include generalize anxiety disorder and depressive disorder NOS, according to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In May 2017, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) to develop it further.  In June 2017, VA afforded the Veteran an examination to assess the issue of aggravation of a pre-existing condition.  The returned examination was inadequate because it failed to apply the clear and unmistakable standard;  but is now moot since the Board now grants the claim on other grounds.    

In May 2016, the Board remanded and directed the AOJ to associate Social Security Administration (SSA) records with the Veteran's claims file.  In August 2016, the SSA National Records Center delivered the records to VA.  A November 2017 Appellate Brief by the Veteran's accredited representative does not contend further SSA records remain outstanding.  Thus the AOJ has substantially complied with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).    


FINDING OF FACT

The competent medical evidence of record shows the Veteran's acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder, not otherwise specified (NOS), is etiologically related to injury, or event in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder, not otherwise specified (NOS), was incurred in active military service.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.159 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A veteran is presumed sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.§ 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The regulations express that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at the entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. 
§ 3.304(b); see also 38 U.S.C. §1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition).

When no preexisting condition is noted upon entry into service, the Veteran is presumed sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability both preexisted and (2) was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the Veteran's claim is one for service connection.  

The claim becomes one for aggravation when a pre-existing condition is noted.  The Veteran may be entitled to the presumption of aggravation if any evidence establishes an increase in severity of his pre-existing nervous disorder during service.  The presumption of aggravation does not automatically apply.  Instead, the Veteran has the burden to show a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption.  Id. at 252-53 (citing Wagner, 370 F.3d at 1096). 

If the presumption of aggravation is triggered, then the burden reverts back to VA to show by clear and unmistakable evidence that the preexisting condition was not aggravated by the period of service, in that the increase was due to the natural progress of the condition.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (noting that, under Wagner, "[a]n important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof" allocated to the Veteran or VA, respectively).

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability increased in severity during service; however, aggravation will not be conceded where there was no increase in severity during service. 38 C.F.R. § 3.306(b).  Temporary flare-ups or recurrence of manifestations of a preexisting condition are not sufficient to establish an increase or aggravation for non-combat veterans;  rather, the underlying condition must have permanently worsened.  Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  In sum, the Veteran must demonstrate that his acquired psychiatric disorder permanently worsened during service.  

III.  Analysis

For the following reasons, the Board finds that the Veteran has shown his service caused his psychiatric condition because the evidence is at least in equipoise to show he is entitled to the presumption of soundness at entrance into active service and the evidence supports the finding that the current psychiatric disorder was incurred in service.  The evidence shows the Air Force discharged the Veteran after evaluating and concluding him unfit to continue to serve.  However, on entering service, the Veteran's service records show an examiner first assigned him a "1" rating for "S" under the PULHES profile system, indicating his psychiatric condition was fit at the highest level.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Yet, at his April 1966 separation examination his "S" score in PULHES was marked "4," indicating he was unfit to continue serving, at the lowest possible score.  

As the Board found in its previous remand, the entrance examiner noted the word "Nervous" on his Report of Examination without more, apparently and inexplicably conflicting directly with the recorded PULHES  S score of 1 indicated that the psychiatric condition of the Veteran was found to be fit at the highest level. The Veteran also affirmatively marked a questionnaire that he may have had a psychological condition pre-existing entry into service, but history alone on a questionnaire is insufficient to rebut the presumption of soundness.  Neither the Veteran nor entrance examiner specifically identified a known psychological condition by name or diagnosis with the word "Nervous."  Balanced against the PUHLES "S" score of "1," the evidence is at least in equipoise to show the Veteran is entitled to the presumption of soundness and the Board finds that the Veteran did not have a pre-existing psychiatric condition.      

As to showing an event in service leading the Veteran's PULHES score to go down 4, indicating a level of medical condition below the level of medical fitness for retention.  The service treatment records (STRs) include a March 1966 examination.  The examiner noted the Veteran's chronic worrying and anxiety spells, and referred him to a psychiatric consultant in April 1966.  The psychiatric examiner then wrote the Veteran's comments that he had "always been a timid, emotionally unstable, and nervous individual...but was able to cope...until the time he entered the USAF....Since having been in the Service, his symptomatology has gradually become more widespread and more intense..."  However, lay statements of the Veteran to his examiner are insufficient to rebut the presumption of soundness, as established at least in equipoise by the PUHLES scoring.  

To the extent the Veteran, or his representative, contends that a medical relationship exists between his enuresis in service and current acquired anxiety disorder, or that he experienced continuous symptoms after service, the Board acknowledges that he is competent to testify as to his observed symptoms, but not etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Also, the Veteran has stated, such as to the October 2010 VA examiner, that his sergeant kicked him several times while in-service, though his personnel and service treatment records show no complaints or records of such incidents.  See Appellate Brief, December 2017, citing November 2010 Notice of Disagreement.  However, the Board finds highly probative the opinion of the April 1966 examiner as to etiology.  Commenting on the Veteran's enuresis, commenting on his service, the April 1966 examiner concluded "this would fit perfectly...and no other organic pathology can be found during his urology consultation today."    

Having found that the Veteran has a current disability, noted by the October 2010 VA examiner, and suffered an in-service event causing his discharge and the decline in his PUHLES "S" score from "1" to "4," the Board finds the evidence in supports a finding that there was an in-service event.  The second element of service connection is established.   

Finally, the April 1966 examination provides a nexus opinion of record to substantiate the claim, since the examiner opined he could identify no other organic pathology for the Veteran's psychiatric decline causing the Air Force to record his psychiatric decline in PUHLES, and to discharge the Veteran on that basis alone.   However, the Board must analyze the credibility and probative value of the evidence present in the record, if any; account for evidence it finds persuasive or unpersuasive, and explain its reasons for rejecting any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  For that reason, the Board speaks briefly of the more recent examinations as well.  

The Board finds that he VA October 2010 and June 2017 VA examinations and opinions are of limited probative value and are outweighed by the other evidence of record include the STRs and lay evidence.  Both of the examiners did not opine on the PUHLES score change.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In weighing the June 2017 and October 2010 VA examiners' opinions against the 1966 opinion, the Board acknowledges that in the May 2017 remand, the Board indicated that the Veteran had a preexisting condition, and thus the June 2017 VA examination was to assess only whether the Veteran's psychiatric condition was clearly and unmistakably not aggravated permanently by his service.  However, as discussed above, on further review of the evidence, the Board now finds that a psychiatric disability was not noted on entry and the Veteran is entitled to the presumption of soundness at entry into service.  The Board finds that the evidence supports the finding that the Veteran's current psychiatric disorder was incurred in service.  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is granted.  See 38 U.S.C. §5107 (2012).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder, not otherwise specified (NOS), is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


